UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.5)1 U.S. Geothermal Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 90338S102 (CUSIP Number) JAMES C. PAPPAS JCP INVESTMENT MANAGEMENT, LLC 1177 West Loop South, Suite 1650 Houston, TX 77027 (713) 333-5540 STEVE WOLOSKY, ESQ. OLSHAN FROMEWOLOSKY LLP 1325 Avenue of the Americas New York, New York 10019 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 22, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 90338S102 1 NAME OF REPORTING PERSON JCP Investment Partnership, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 90338S102 1 NAME OF REPORTING PERSON JCP Drawdown Partnership III, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.7% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 90338S102 1 NAME OF REPORTING PERSON JCP Investment Partners, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.7% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 90338S102 1 NAME OF REPORTING PERSON JCP Investment Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.7% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 90338S102 1 NAME OF REPORTING PERSON JCP Investment Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.7% 14 TYPE OF REPORTING PERSON OO 6 CUSIP NO. 90338S102 1 NAME OF REPORTING PERSON James C. Pappas 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.7% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. 90338S102 The following constitutes Amendment No. 5 to the Schedule 13D filed by the undersigned (“Amendment No. 5”).This Amendment No. 5 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by JCP Partnership and JCP Drawdown III were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted.The aggregate purchase price of the 5,630,160 Shares owned directly by JCP Partnership is approximately $3,281,456, including brokerage commissions. The aggregate purchase price of the 9,692,944 Shares owned directly by JCP Drawdown III is approximately $7,161,388, including brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a) – (c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 111,529,742 Shares outstanding as of May 4, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 10, 2016. A. JCP Partnership (a) As of the close of business on June 24, 2016, JCP Partnership beneficially owned 5,630,160 Shares. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 5,630,160 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 5,630,160 4. Shared power to dispose or direct the disposition: 0 (c) JCP Partnership has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D. B. JCP Drawdown III (a) As of the close of business on June 24, 2016, JCP Drawdown III beneficially owned 9,692,944 Shares. Percentage: Approximately 8.7% (b) 1. Sole power to vote or direct vote: 9,692,944 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 9,692,944 4. Shared power to dispose or direct the disposition: 0 8 CUSIP NO. 90338S102 (c) The transactions in the Shares by JCP Drawdown III since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. JCP Partners (a) JCP Partners, as the general partner of each of JCP Partnership and JCP Drawdown III, may be deemed the beneficial owner of the (i) 5,630,160 Shares owned by JCP Partnership and (ii) 9,692,944 Shares owned by JCP Drawdown III. Percentage: Approximately 13.7% (b) 1. Sole power to vote or direct vote: 15,323,104 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 15,323,104 4. Shared power to dispose or direct the disposition: 0 (c) JCP Partners has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of JCP Drawdown III since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. D. JCP Holdings (a) JCP Holdings, as the general partner of JCP Partners, may be deemed the beneficial owner of the (i) 5,630,160 Shares owned by JCP Partnership and (ii) 9,692,944 Shares owned by JCP Drawdown III. Percentage: Approximately 13.7% (b) 1. Sole power to vote or direct vote: 15,323,104 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 15,323,104 4. Shared power to dispose or direct the disposition: 0 (c) JCP Holdings has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of JCP Drawdown III since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. E. JCP Management (a) JCP Management, as the investment manager of each of JCP Partnership and JCP Drawdown III, may be deemed the beneficial owner of the (i) 5,630,160 Shares owned by JCP Partnership and (ii) 9,692,944 Shares owned by JCP Drawdown III. Percentage: Approximately 13.7% (b) 1. Sole power to vote or direct vote: 15,323,104 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 15,323,104 4. Shared power to dispose or direct the disposition: 0 9 CUSIP NO. 90338S102 (c) JCP Management has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of JCP Drawdown III since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. F. Mr. Pappas (a) Mr. Pappas, as the managing member of JCP Management and sole member of JCP Holdings, may be deemed the beneficial owner of the (i) 5,630,160 Shares owned by JCP Partnership and (ii) 9,692,944 Shares owned by JCP Drawdown III. Percentage: Approximately 13.7% (b) 1. Sole power to vote or direct vote: 15,323,104 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 15,323,104 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Pappas has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of JCP Drawdown III since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. 10 CUSIP NO. 90338S102 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:June 24, 2016 JCP Investment Partnership, LP By: JCP Investment Management, LLC Investment Manager By: /s/ James C. Pappas Name: James C. Pappas Title: Managing Member JCP Drawdown Partnership III, LP By: JCP Investment Management, LLC Investment Manager By: /s/ James C. Pappas Name: James C. Pappas Title: Managing Member JCP Investment Partners, LP By: JCP Investment Holdings, LLC General Partner By: /s/ James C. Pappas Name: James C. Pappas Title: Sole Member JCP Investment Holdings, LLC By: /s/ James C. Pappas Name: James C. Pappas Title: Sole Member JCP Investment Management, LLC By: /s/ James C. Pappas Name: James C. Pappas Title: Managing Member /s/ James C. Pappas James C. Pappas 11 CUSIP NO. 90338S102 SCHEDULE A Transactions in the Shares Since the Filing of Amendment No. 4 to the Schedule 13D Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase/Sale JCP DRAWDOWN PARTNERSHIP III, LP 05/23/2016 05/24/2016 05/25/2016 05/27/2016 05/31/2016 06/02/2016 06/03/2016 06/06/2016 06/16/2016 06/20/2016 06/21/2016 06/22/2016 06/23/2016 06/24/2016
